Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 1 of 48 PageID# 290




                             UNITED STATES DISTRICT COURT                              FILED           "
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division
                                                                                    MAR 1 9 2020

  UNITED STATES OF AMERICA,                                                   tLtHK, U.S. DISTRICT COURT
                                                                                     NORFOLK. VA

             V.


                                                               Criminal No. 2:19crl71
  ROBERT JAMES MCCABE and
  GERARD FRANCIS BOYLE,

                        Defendants.



                                             ORDER


        Pending before the Court are Defendant Robert James McCabe's and Defendant Francis

 Gerard Boyle's Motions to Dismiss the Indictment for Failure to Allege a Quid Pro Quo (ECF

 Nos. 34, 44); Defendant McCabe's Motion to Dismiss Count 11 for Failure to State the Offense

 (ECF No. 39); Defendant Boyle's Motion to Dismiss Count 11 for Failure to State the Offense and

 to Strike All Campaign Contribution Allegations from the Indictment(ECF No. 42); Defendant

 McCabe's Motion to Strike Campaign Contributions from the Indictment(ECF No. 38); Defend

 ant McCabe's Motion (ECF No. 35) and Defendant Boyle's Requests for a Bill of Particulars;

 Defendant McCabe's Motion in Limine to Exclude Evidence at Trial(ECF No. 37); and Defendant

 Boyle's Motion to Sever(ECF No. 46).

        After directing counsel to brief whether to conduct a hearing for oral argument to assist in

 resolving these pending motions, the Court considered the parties' positions carefully and con

 cluded that a hearing is unnecessary. The issues and arguments are adequately presented in the

 briefing on the Motions. The Motions are decided on the papers. For the following reasons, De

 fendant McCabe's and Defendant Boyle's Motions to Dismiss the Indictment for Failure to Allege

 a Quid Pro Quo(ECF Nos. 34,44)are DENIED;Defendant McCabe's Motion to Dismiss Count


                                                 1
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 2 of 48 PageID# 291



 Count 11 for Failure to State the Offense(EOF No. 39) is DENIED; Defendant Boyle's Motion

 to Dismiss Count 11 for Failure to State the Offense and to Strike References to Campaign Con

 tributions from the Indictment(ECF No.42)is GRANTED in part and DENIED in part(Count

 11 is DISMISSED as to Defendant Boyle); Defendant McCabe's Motion to Strike References to

 Campaign Contributions from the Indictment (ECF No. 38) is DENIED; Defendant McCabe's

 Motion(ECF No. 35) and Defendant Boyle's request for a Bill of Particulars are DENIED; De

 fendant McCabe's Motion in Limine to Exclude Evidence at Trial(ECF No. 37)is DENIED;and

 Defendant Boyle's Motion to Sever(ECF No.46)is GRANTED.

 I.     BACKGROUND


        On October 24, 2019, the Government filed an Indictment against Robert James McCabe

 and Gerard Francis Boyle. Indictment,ECF No. 1. Defendant McCabe was indicted on two counts

 of Conspiracy to Commit Honest Services Mail Fraud, in violation of 18 U.S.C. § 1349(Counts

 1-2), five counts of Honest Services Mail Fraud, in violation of 18 U.S.C. §§ 1342,2(Counts 3-

 7), two counts of Conspiracy to Obtain Property Under Color of Official Right, in violation of 18

 U.S.C. § 1951 (Counts 8-9), one count of Obtaining Property Under Color of Official Right, in

 violation of 18 U.S.C. § 1951 (Count 10), and one count of Conspiracy to Commit Money Laun

 dering, in violation of 18 U.S.C. § 1956(h)(Count 11). Id.

        Defendant Boyle was indicted on one count of Conspiracy to Commit Honest Services

 Mail Fraud, in violation of 18 U.S.C. § 1349 (Count 2), three counts of Honest Services Mail

 Fraud,in violation of 18 U.S.C. § 1341 (Counts 5-7), one count of Conspiracy to Obtain Property

 Under Color of Official Right, in violation of 18 U.S.C. § 1951 (Count 9), and one count of Con

 spiracy to Commit Money Laundering, in violation of 18 U.S.C. § 1956(h)(Count 11). Id. De

 fendants McCabe and Boyle are jointly indicted on Counts 2,5-7,9, and 11. Id.
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 3 of 48 PageID# 292




         An unnamed individual involved in Counts 1,3-4, and 8—Counts filed solely against De

 fendant McCabe—is referred to as Conspirator #1. Another unnamed individual, who is involved

 only in Count 11—filed against both Defendant McCabe and Defendant Boyle—is referred to as

 Conspirator #2.

         The Indictment alleges that:

         from in or about 1994 through in or about December 2016,[D]efendants McCabe,
         Boyle, Conspirator #1, Conspirator #2, and others ... engaged in unlawful bribery
         schemes. In these schemes, McCabe used his official position as the Norfolk Sher
         iffto enrich himself by soliciting things of value including, but not limited to, gifts,
         food, cash, travel, entertainment, campaign contributions, in-kind political dona
         tions, and other things of value from Conspirator #1, Boyle, and other individuals
         with interests connected to the Norfolk Sheriffs office and the City ofNorfolk. In
         exchange for these items, McCabe agreed to perform and performed official ac
         tions, including certain specific official actions and other official actions on an
         as-needed basis to benefit Boyle, Conspirator #1, and others.

 Id. at 3.


         The Indictment elaborates upon Defendant McCabe's alleged quid pro quo relationship

 with Conspirator #1. According to the Indictment, this quid pro quo relationship involved a con

 tract with Conspirator #rs business—Company A—^to provide food services for the Norfolk City

 Jail. Id. The Government alleges that Defendant McCabe disclosed confidential bid information

 to Conspirator #1, allowing Conspirator #1 to submit the lowest bid and win the contract. Id. at

 3^.


         After McCabe disclosed confidential bid information to Conspirator #1, the con
         spirators established an illegal quid pro quo relationship. From in or about 1994
         through in or about December 2016, McCabe requested and received free catering,
         travel, campaign contributions, entertainment, gift cards, and personal gifts from
         Conspirator #1 and, in exchange, McCabe performed specific official acts and acts
         on an as-needed basis related to Company A's food services contract with the Nor
         folk Sheriff's Office. Such official acts included, but were not limited to, granting
         extensions to Company A's food services contract without putting the contract out
         to bid, providing inside information to Company A related to [Requests for Pro
         posals] RFPs, and providing Cost of Living ("COLA") adjustments that had the
         effect ofincreasing payments to Company A.
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 4 of 48 PageID# 293




 Id at 4.


        The Indictment specifies that Conspirator #1 "regularly provided free catering for

 McCabe's annual golf tournament, personal Christmas parties, and an annual 'Big Blue BBQ' at

 Old Dominion University, and also provided food for the Norfolk Sheriffs Office." Id. at 4-5.

 Defendant McCabe allegedly "requested ... and received hundreds of dollars in gift cards to res

 taurants and stores such as the Village Butcher and Todd Jurich's Bistro." Id. at 5. Conspirator

 #1 also provided "substantial campaign contributions." Id. "Conspirator #1 understood that

 McCabe would not use and continue to use Company A for food services at the Norfolk City Jail

 if Conspirator #1 did not provide such personal benefits." Id.

        On the basis ofthis relationship with Conspirator #1, Defendant McCabe is charged in the

 Indictment with Counts 1, 3-4, and 8, all of which reallege and incorporate the "General Allega

 tions" section ofthe Indictment, which describes the relationship between Defendant McCabe and

 Conspirator #1 as recited above. Count 1 charges Defendant McCabe with Conspiracy to Commit

 Honest Services Mail Fraud, in violation of 18 U.S.C. § 1341. Id. at 17. Counts 3 and 4 charge

 Defendant McCabe with Honest Services Mail Fraud,in violation of 18 U.S.C. §§ 1341,1346. Id.

 at 23. Count 8 charges Defendant McCabe with Conspiracy to Obtain Property Under Color of

 Official Right, in violation of 18 U.S.C. § 1951. Id. at 25.

        The Indictment also elaborates upon Defendant McCabe's and Defendant Boyle's alleged

 quidpro quo relationship. According to the Indictment, Defendant Boyle is the foimder and CEO

 of Correct Care Solutions ("CCS"). Id. at 2. This alleged quid pro quo relationship involved a

 contract with CCS to provide medical services to the inmates at the Norfolk City Jail. Id. at 5.

        Starting in or about January 2004 through in or about December 2016, McCabe and
        Boyle engaged in a transactional relationship and a knowing course ofconduct dur
        ing which Boyle agreed to give gifts and things of value to McCabe and, in ex
        change for which, McCabe agreed to exercise his official authority to take actions
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 5 of 48 PageID# 294




        that were favorable to Boyle's company in connection with its medical services
        contract. During the course of this conspiracy, McCabe solicited and/or accepted
        many things of value, including but not limited to cash, a loan, entertainment—
        including attendance at the Richard Petty Driving Experience and concerts—^as
        well as travel-related expenses, campaign contributions, undisclosed in-kind polit
        ical donations such as il-expense paid trips to Nashville, "McCabe for Mayor"
        cigars, autographed guitars, a TAGHeuer watch, gift cards,and other personal gifts
        from Boyle. In exchange, McCabe performed specific official acts and official acts
        on an as-needed basis related to CCS's medical services contract with the Norfolk
        Sheriffs Office. Such official acts included, but were not limited to, providing
        inside information to CCS's representatives during confidential bidding processes;
        ensuring that CCS was selected as the medical services provider; granting exten
        sions to CCS's medical services contract without putting the contract out to bid;
        providing inside information to CCS regarding [Requests for Proposals("RFPs")];
        awarding staffing cost adjustments to CCS increasing the value of their contract;
        reducing CCS's obligations to provide prescription drugs to certain inmates upon
        their release; and providing ..."COLA" adjustments.

 Id. at 5-6.


        The Indictment describes various meetings that Defendant McCabe and Defendant Boyle

 had regarding the CCS proposal and contract to provide medical services to the Norfolk City Jail.

 Id. at 7. At one meeting, held at Defendant McCabe's home,

        McCabe and Boyle told all ofthe other individuals present to leave the room so that
        they could negotiate the deal. After the private negotiations were finished,
        McCabe, Boyle, and the other meeting attendees went to ... a bar in Norfolk[] to
        celebrate. The next day,at Boyle's direction, a CCS employee sent a letter revising
        CCS's proposal and documenting the deal struck the previous day at McCabe's
        home. Less than a week later,... McCabe, as the Norfolk Sheriff, sent a letter to
        the Purchasing Agent for the City of Norfolk stating: "I have approved the recom
        mendation ofmy medical RFP review committee to award an Agreement to Correct
        Care Solutions, LLC to provide medical services for our inmates ...."

 Id.


        The Indictment describes some ofthe benefits that Defendant McCabe allegedly asked for

 or received,including attending a concert in Nashville, Tennessee;tickets to a professional football

 game between the Washington Redskins and Green Bay Packers; concert attendance with back

 stage passes; and campaign contributions. Id. at 8-9. In one instance. Defendant Boyle sent an

 email to two investors, stating: "When you get a chance, I would appreciate a check to 're-elect

                                                  5
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 6 of 48 PageID# 295




 Robert McCabe Sheriff.' Because you are miracle workers the Sheriffhas also stated that 'it would

 be cool if[Ronnie Dunn or Alan Jackson] could write a check supporting my campaign.'... That

 was his request and our contract is out to bid in January for a July renewal." Id. at 9.

         The Indictment also describes some of the actions Defendant McCabe took to benefit De

 fendant Boyle and CCS. For example,the Indictment alleges that

        [o]n or about August 17, 2020, in response to [an] RFP, CCS submitted its "best
        and final offer" to the City of Norfolk. CCS was not the lowest bidder.... [A]
        member ofthe [selection] committee who worked for McCabe disclosed to him that
        CCS's bid was not the lowest. In fact, a competitor's best and final offer was ap
        proximately $185,000 lower per year than CCS's best and final offer. In response,
        McCabe told this employee that he should contact a certain CCS representative and
        provide confidential bid information, but the employee refused to do so. The se
         lection committee did not award the contract based on the best and final offers.
         Instead, on or about October 25,2010,the Norfolk Purchasing Agent sent an email
         to all bidders directing them to prepare a second best and final offer and respond
         within four days.
                 On or about October 29,2010,Boyle submitted CCS's second best and final
         offer, which dropped CCS's price by $205,000 and provided a false justification
         for the reduction. After that reduction, CCS was the lowest bidder by approxi
         mately $16,000. Five days later, McCabe informed the Purchasing Agent that CCS
         was "determined to be the most advantageous" bid for the City. Over the course of
         the following year, Boyle provided numerous things of value including, but not
         limited to, a cash loan, campaign contributions, and cash payments directly to
         McCabe.

 Id. at 11.


         The Indictment alleges many examples ofDefendant McCabe taking official action advan

 tageous to Defendant Boyle and CCS,and many instances of Defendant Boyle providing benefits

 to Defendant McCabe. One ofthe benefits was a personal check for $12,500. M at 13. In writing

 this check. Defendant Boyle "left the 'Pay to the order of line blank,[and] wrote 'Consulting' in

 the memo line," even though "Boyle knew that this check had nothing to do with 'consulting' and

 used that term to mask its purpose. Later that day, Boyle sent an email to a CCS employee:'at the

 airport...[and] Sheriff McCabe is in a good place with us.'" Id. at 13.
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 7 of 48 PageID# 296




          Defendant McCabe, for his part, "[a]fter receiving the check from Boyle, ... gave the

 check to Conspirator #2 and instructed Conspirator #2 to write his name in the Tay to the order

 of line and deposit the funds into Conspirator #2's checking account.... After Conspirator #2

 received the check. Conspirator #2 approached three friends, asked them to make campaign con

 tributions to the'McCabe for Mayor' campaign,^ and promised to reimburse them for their contri

 butions." Id. The three fnends then donated a total of $6,000 to the "McCabe for Mayor" cam

 paign. Conspirator #2 also made two donations to the "McCabe for Mayor" campaign through

 two of Conspirator #2's companies. Id. Conspirator #2 reimbursed his three friends and one of

 his companies for the money they contributed to Defendant McCabe's campaign for Mayor. Id.

 at 14.


          On the basis ofthese allegations regarding Defendant McCabe's relationship with Defend

 ant Boyle, as well as others detailed in the Indictment's "General Allegations" section. Defendant

 McCabe and Defendant Boyle were indicted on Counts 2, 5-7, 9, and 11. Count 2 charges De

 fendant McCabe and Defendant Boyle with Conspiracy to Commit Honest Services Mail Fraud,

 in violation of 18 U.S.C. § 1341. Id. at 20-22. Counts 5 through 7 charge Defendant McCabe and

 Defendant Boyle with Honest Services Mail Fraud, in violation of 18 U.S.C. §§ 1341 and 1346.

 Id. at 24. Count 9 charges Defendant McCabe and Defendant Boyle with Conspiracy to Obtain

 Property Under Color of Official Right, in violation of 18 U.S.C. § 1951. Id. at 26. Count 11

 charges Defendant McCabe and Defendant Boyle with Conspiracy to Commit Money Laundering,

 in violation of 18 U.S.C. § 1956. Id. at 28.




'Defendant McCabe, although still serving a Sheriff, was campaigning for Mayor of the City of
 Norfolk. He lost that election for Mayor and remained the Sheriff of Norfolk. Id. at 12, 14.
                                                 7
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 8 of 48 PageID# 297




        In addition to the above charges involving Defendant McCabe and either Conspirator #1

 or Defendant Boyle, Count 10 charges Defendant McCabe alone with Obtaining Property under

 Color of Official Right, in violation of 18 U.S.C. § 1951. Id. at 27. This count is based on De

 fendant McCabe's alleged conduct from 1994 through December 2016. Id.

        For all eleven counts, the Indictment describes the elements of each offense and asserts

 that the actions of Defendant McCabe and Defendant Boyle, Conspirator #1, Conspirator #2, or

 unnamed individuals satisfy the elements of the applicable offense. Several of the Counts—

 Counts 1,2,and 11—also include allegations regarding the purpose ofthe scheme and the manner

 and means by which the scheme was committed. All counts reallege and incorporate the infor

 mation included in the "General Allegations" section ofthe Indictment, including the paragraphs

 describing the relationships between Defendant McCabe and Conspirator #1 and Defendant

 McCabe and Defendant Boyle.

        Both Defendants move to dismiss the Indictment for failure to adequately allege a quidpro

 quo relationship. Mots, to Dismiss Quid Pro Quo, ECF Nos. 34, 44. Both Defendants move to

 Dismiss Count 11 for failure to state the offense, as well as for other infirmities. Mots,to Dismiss

 Count 11, ECF Nos. 39, 42. Defendants also move to strike any reference in the Indictment to

 campaign contributions or campaign finance,arguing that the Government has failed to adequately

 allege a quid pro quo relationship in which campaign contributions serve as the '"'quid.'''' Mots, to

 Strike,ECF Nos. 38,42. Defendants request a bill of particulars. Mot.for Bill ofParticulars,ECF

 No. 35; Mem. in Supp. Mot. to Dismiss at 10-13, ECF No. 45. Defendant McCabe moves in

 limine to exclude evidence ofcampaign finance or reporting requirements at trial. Mot.to Exclude,

 ECF No. 37. Defendant Boyle also moves to sever the trial on Counts 2, 5,6,7,9,10, and 11 from
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 9 of 48 PageID# 298




 the trial on Counts 1, 3,4, and 8, which Defendant Boyle asserts are entirely unrelated to him and

 his conduct. Mot. to Sever, ECF No. 46.

 IL     MOTIONS TO DISMISS

        Defendants move to dismiss the Indictment for failure to allege a quid pro quo. Mots, to

 Dismiss, ECF Nos. 34, 44. Defendants also move to dismiss Count 11 for failure to allege an

 explicit quidpro quo,and for other failures in stating the offense. Mots,to Dismiss,ECF Nos. 39,

 42. For the reasons below, Defendants' Motions to Dismiss the Indictment for failure to allege a

 quid pro quo(ECF Nos. 34, 44) are denied. Defendant McCabe's Motion to Dismiss Count 11

 (ECF No.39)is denied. Defendant Boyle's Motion to Dismiss Count 11(ECF No.42)is granted

 in part and denied in part.

        A.      Legal Standard

        A defendant may raise a motion alleging a defect in an indictment at any time prior to trial.

 Fed. R. Crim. P. 12(b)(3)(B). An indictment may be challenged for lack of specificity or failure

 to state an offense. Id.


        "[A]n indictment is sufficient if it, first, contains the elements of the offense charged and

 fairly informs a defendant of the charge against which he must defend, and, second, enables him

 to plead an acquittal or conviction in bar offuture prosecutions for the same offense." Hamling v.

 United States, 418 U.S. 87, 117(1974)(citations omitted). "It is genersilly sufficient that an in

 dictment set forth the offense in the words of the statute itself, as long as those words ... them

 selves fully, directly, and expressly, without any uncertainty or ambiguity,set forth all the elements

 necessary to constitute the [offense] intended to be punished" and is "accompanied with such a

 statement ofthe facts and circumstances as vrill inform the accused ofthe specific [offense], com

 ing under the general description, with which he is charged." Id. at 117-18(quotations omitted).
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 10 of 48 PageID# 299




           A term with a "sufficiently definite" legal meaning does not need to be defined in an in

 dictment. /(c/. at 118. Where a term has such a sufficiently definite legal meaning, the use of the

 term in the indictment provides the defendant with adequate notice ofthe charge against him. Id.

           As the United States Supreme Court has said,"the Federal Rules 'were designed to elimi

 nate technicalities in criminal pleadings and are to be construed to secure simplicity in procedure.'

 While detailed allegations might well have been required under common-law pleading rules, they

 surely are not contemplated by Rule 7(c)(1)...." United States v. Resendiz-Ponce^ 549 U.S. 102,

 110(2007)(quoting United States v. Debrow,346 U.S. 374, 376(1953))(citations omitted).

           B.     Failure to Allege Quid Pro Quo

           Defendants' Motions to Dismiss the Indictment for Failure to Allege Quid Pro Quo(EOF

 Nos. 34, 44) are denied. The Government has adequately alleged a quid pro quo relationship

 between Defendant McCabe and Defendant Boyle,and between Defendant McCabe and Conspira

 tor #1.


                  i.     The Elements ofthe Offenses and the Requirements ofa Quid Pro Quo

           Defendants have been charged with Honest Services Mail Fraud (or conspiracy to commit

 the same)—Counts 1 through 7—^and Hobbs Act Extortion under color of official right (or con

 spiracy to commit the same)—Counts 8 through 10. See Indictment, ECF No. 1 (citing 18 U.S.C.

 §§ 1341,1349, and 1951).

           The elements of Honest Services Mail Fraud are: "that the defendant (1) devised or in

 tended to devise a scheme to defraud and (2)used the mail or wire communications in furtherance

 of the scheme. United States v. Pinson, 860 F.3d 152, 168 (4th Cir. 2017)(quotations omitted).

 "To establish a scheme to defraud,'the government must prove that the defendant acted with the

 specific intent to defraud.' Thus, the mail fraud and wire fraud statutes have as [a third] element



                                                  10
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 11 of 48 PageID# 300




 the specific intent to deprive one ofsomething ofvalue through a misrepresentation or other similar

 dishonest method ...      United States v. Wynn^ 684 F.3d 473, 478 (4th Cir. 2012)(alteration

 omitted)(emphasis in original)(quoting United States v. Godwin^ 272 F.3d 659, 666 (4th Cir.

 2001)). "One such 'scheme to defraud' is defined in § 1346: the deprivation of another's intan

 gible right to the defendant's honest services. As interpreted by the Supreme Court,§ 1346 covers

 bribery and kickback schemes." Pinson,860 F.3d at 168(citing Shilling v. United States, 561 U.S.

 358, 368 (2010)).

         A conspiracy to commit Honest Services Mail Fraud has two elements: "(1) that two or

 more persons agreed to commit[mail] fraud; and (2)that at some time during the conspiracy, the

 defendant had knowledge of the criminal objective of the agreement and willfully joined the con

 spiracy with the intent to further its unlawful purpose." United States v. Vinson, 852 F.3d 333,

 351 (4th Cir. 2017).

        "The Hobbs Act defines 'extortion,' in pertinent part, as 'the obtaining of property from

 another, with his consent,... under color of official right.' In order to prove such a Hobbs Act

 Extortion offense, the prosecution 'need only show that a public official has obtained a payment

 to which he was not entitled, knowing that the payment was made in return for official acts.'"

  United States v. Ocasio, 750 F.3d 399,409(4th Cir. 2014), aff'd 136 S. Ct. 1423(2016)(quoting

  18 U.S.C. § 1951(b)(2); Evans v. United States, 504 U.S. 255, 268 (1992)). Extortion under the

 Hobbs Act is "the rough equivalent of...'taking a bribe.'" Ocasio v. United States, 136 S. Ct. at

  1428(quoting Evans,504 U.S. at 260).

        "Under longstanding principles of conspiracy law, a defendant may be convicted of con

 spiring to violate the Hobbs Act based on proof that he entered into a conspiracy that had as its

 objective the obtaining of property from another conspirator with his consent and under color of



                                                 11
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 12 of 48 PageID# 301



 official right." Id. at 1429. "[T]he fundamental characteristic of a conspiracy is a joint commit

 ment to an endeavor which,if completed, would satisfy all ofthe elements ofthe underlying sub

 stantive criminal offense." Id. (quotations and alterations omitted).

        The parties appear to agree that bribery should be defined as it was defined in McDonnell

 V, United States referencing the federal bribery statute, 18 U.S.C. § 201. Under this statute, the

 Government must prove that Defendant McCabe "committed (or agreed to commit) an 'official

 act' in exchange for the loans and gifts." McDonnell v. United States, 136 S.Ct. 2355,2357(2016)

 (citing 18 U.S.C. § 201). As for Defendant Boyle, the Government must establish that he had the

 "specific intent to give ... something of value in exchange for an official act." United States v.

 Sun-Diamond Growers ofCal,526 U.S. 398,404-05(1999)(emphasis omitted). In other words,

 the Government must establish a quid pro quo exchange.

        The bribery statute defines an official act as"any decision or action on any question, matter,

 cause, suit, proceeding or controversy, which may at any time be pending, or which may by law

 be brought before any public official ...." 18 U.S.C. § 201(a)(3). The decision in McDonnell

 clarified that the Government must make two showings to meet this definition. First,

        [t]he "question, matter, cause, suit, proceeding or controversy" must involve a for
        mal exercise of governmental power that is similar in nature to a lawsuit before a
        court, a determination before an agency, or a hearing before a committee. It must
        ... be something specific and focused that is"pending" or"may by law be brought"
        before a public official.

 Second,

        the public official must make a decision or take an action on that "question, matter,
        cause, suit, proceeding or controversy," or agree to do so. That decision or action
        may include using his official position to exert pressure on another official to per
        form an "official act," or to advise another official, knowing or intending that such
        advice will form the basis for an "official act" by another official. Setting up a
        meeting,talking to another official, or organizing an event(or agreeing to do so)—
        without more—does not fit that definition of"official act."

 McDonnell, 136 S. Ct. at 2371-72.

                                                 12
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 13 of 48 PageID# 302




        However,

        [t]he agreement need not be explicit, and the public official need not specify the
        means that he will use to perform his end of the bargain,... It is up to the jury,
        under the facts of the case, to determine whether the public official agreed to per
        form an "official act" at the time ofthe alleged quidpro quo. Thejury may consider
        a broad range of pertinent evidence, including the nature of the transaction, to an
        swer that question.

 Id. at 2371.


        Thus,the quid pro quo agreement may be either express or implied. Id. The official need

 not identify the particular act to be performed at the time of the agreement. Id.; see also United

 States V. Silver, 948 F.Sd 538, 553(2d Cir. 2020)(finding "no error in the portion of the district

 court's instructions explaining that'the government does not have to prove that there was an agree

 ment that any particular action would be taken in exchange for the bribe'"(alterations omitted)).

 Only the specific question or matter to be influenced must be identified contemporaneously with

 the agreement. Id. at 555 ("[F]or an official to promise to perform an official act—^and thereby

 engage in the prohibited quidpro quo—^the official must promise to act on an identified 'question,

 matter,cause,suit, proceeding, or controversy' at the time ofthe promise."(emphasis in origind)).

        Accordingly,the "stream of benefits" theory of bribery is viable after the McDonnell deci

 sion. Woodward v. United States, 905 F.3d 40, 46 (1st Cir. 2018). Under a stream of benefits

 theory of bribery,"bribery can be accomplished through an ongoing course of conduct, so long as

 the evidence shows that the favors and gifts flowing to a public official are in exchange for a

 pattern of official actions favorable to the donor." Id. (quotations, alterations, and emphasis omit

 ted). McDonnell clarifies that the pattern of official actions must pertain to a specific "question,

 matter, cause, suit proceeding, or controversy" that is identified at the time the benefits were




                                                  13
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 14 of 48 PageID# 303




  offered to and accepted by the official.^ Silver,948 F.3d at 553("[A] public official must do more

  than promise to take some or any official action beneficial to the payor as the opportunity to do so

  arises; [he] must promise to take official action on a particular question or matter as the oppor

  tunity to influence that same question or matter arises."(emphasis in original)).

         An ordinary quidpro quo agreement does not require a "meeting ofthe minds." Id. at 549.

  The Government only need show that "the victims were motivated to make payments as a result

  ofthe [official's] control or influence ... and that the [official] was aware ofthis motivation," and

  that the official "convey[ed]to the payor... that he will take or refrain from taking certain official

  action in return for payment." Id. (quotations omitted). The payor and the official need not share

  a common purpose. Id.

         Additionally,

         [o]nce the quid pro quo has been established,...the specific transactions compris
         ing the illegal scheme need not match up this for that. While it frequently will be
         true that particular bribes or extorted payments are linked at the time ofthe corrupt
         agreement to particular official acts, that will not always be the case—for example.

  ^ For example,the United States Court of Appeals for the Second Circuit has reasoned:
         [a]n official accepts a bribe, stating to the payor that [he] will "take official acts as
         the opportxmities arise." In other words, the official has promised to take—^as the
         opportunities arise—^''any decision or action on any question, matter, cause, suit,
         proceeding or controversy that may at any time be pending," a promise so vague as
         to be meaningless. The official has not agreed to take official action on a properly
         defined—i.e. focused, concrete and specific—question or matter. The official has
         failed to offer a quo. Absent any additional specificity, criminal liability could
         attach to any later action the official takes so long as the official is exercising some
         ability granted to him or her by law,regardless ofthe fact that the official essentially
         promised nothing in return for the payment.
  Silver, 948 F.3d at 556-57 (alterations and quotations omitted)(second emphasis added). This is
  prohibited under McDonnell.
          In contrast: an official accepts a bribe, stating to the payor that he will do something—
  although he does not specify what he will do—about a specific question or matter as the opportu
  nities to act on that specific question or matter arise. Criminal liability may attach only to later
  actions taken by the official on that specific question or matter. This is within the contours of
  McDonnell and appropriately avoids the risk of"subject[ing public officials] to prosecution, with
  out fair notice, for the most prosaic interactions." McDonnell, 136 S. Ct. at 2373.

                                                    14
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 15 of 48 PageID# 304




        because the opportunity to undertake the requested act has not arisen, or because
        the payment is one of a series to ensure ongoing commitment to perform acts to
        further the payor's interest.

  United States v. Ganim, 510 F.3d 134, 147(2d Cir. 2007).

        In confronting the issue of what qualifies as an official act after McDonnell, the United

 States Court of Appeals for the Fourth Circuit has ruled that a "government contract" qualifies as

 a "specific matter" under the limitations of McDonnell. United States v. Conrad, 760 F. App'x

  199, 208 (4th Cir. 2019). "[FJacilitating the award of government contracts—and then maintain

 ing those contracts—qualifies as making a decision or taking an action on a specific matter. Id.

 (citing United States v. Repak, 852 F.3d 230, 254(3d Cir. 2017)(emphasis added)(holding that

 where a defendant "had the power to, and indeed did, make recommendations ... as to the con

 tractors it hired for projects[, t]he evidence was sufficient for the jury to conclude that he accepted

 [items of value] knowing that he was to use his power, i.e., the ability to provide advice, to influ

 ence [the] awarding ofcontracts.... Therefore,the facilitation ofthe award of[government]con

 tracts is an 'official act' as defined by McDonneir)); see also Pinson, 860 F.3d at 168 (finding

 that defendant's "signing of[a] contract qualifies as an 'official act,' even under the more restric

 tive definition that the Supreme Court recently adopted when interpreting the term in" McDonnell),

                a.      The Indictment Sufficiently Alleges a Quid Pro Quo

         Defendants argue that the Indictment fails to adequately allege a quidpro quo. Defendants

 argue that McDonnell "plainly" requires that the "participants to the alleged bribery scheme un

 derstand, at the time of the bribe, the specific acts that will be performed in exchange for the

 bribes." Def. Boyle Mem. in Supp. at 8, ECF No. 45. Because the Indictment does not specify

 which acts Defendant McCabe agreed to perform at the time of the agreement. Defendants argue

 that the Indictment is insufficient. Id.




                                                   15
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 16 of 48 PageID# 305



                       ^        Defendants mischaracterize the holding of McDonnell

        Defendants mischaracterize the holding in McDonnell. The issue that the Supreme Court

 addressed in McDonnell was not the specificity ofthe agreement between the briber and the public

 official. "The issue in [McDonnell was] the proper interpretation of the term 'official act.'"

 McDonnell, 136 S. Ct. at 2367.

        In defining the requirements of an "official act," the Supreme Court clarified that the offi

 cial must agree to act on a "question, matter, cause, suit, proceeding or controversy" that is "spe

 cific and focused." Id. at 2372. Contrary to Defendants' assertion, the Court never held that the

 official had to describe at the time ofthe agreement the specific acts he would take on that specific

 "question, matter, cause, suit, proceeding or controversy."^ See Silver, 948 F.3d at 552-53 (2d




 ^ The portions of McDonnell quoted by Defendant Boyle in his Memorandum to support his mis-
 characterization are taken from two different paragraphs. Defendant asserts: "In McDonnell v.
 United States, the Supreme Court unanimously held that, for quid pro quo bribery charges, the
 Government must show that 'the public official agreed to perform an official act at the time ofthe
 alleged quid pro quo,' and that the official act'must be something specific andfocused.'"''' Mem.
 in Supp. at 13,ECF No.45(emphasis in original). Examining these selective quotes in the context
 ofthe paragraphs from which they have been excised supports the Government's interpretation of
 McDonnell. The McDonnell Court held:

        It is up to the jury, under the facts of the case, to determine whether the public
        official agreed to perform an official act at the time of the alleged quid pro quo.
        The jury may consider a broad range of pertinent evidence, including the nature of
        the transaction to answer that question.... In sum, an "official act" is a decision
        or action on a "question, matter, cause, suit, proceeding or controversy." The
        "question, matter, cause, suit, proceeding or controversy" must involve a formal
        exercise of governmental power that is similar in nature to a lawsuit before a court,
        a determination before an agency, or a hearing before a committee. It must also be
        something specific and focused that is "pending" or "that may by law be brought"
        before a public official. To qualify as official act, the public official must make a
        decision or take an action on that "question, matter, cause, suit, proceeding or con
        troversy," or agree to do so.

 McDonnell, 136 S. Ct. at 2371-72.


                                                  16
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 17 of 48 PageID# 306



  Cir. 2020)(rejecting the argument "that McDonnell requires identification of a particular act of

 influence," but recognizing "that it requires identification ofa particular question or matter''^).

         The McDonnell Court specifically recognized that "the official need not specify the means

 that he will use to perform his end of the bargain." McDonnell, 136 S. Ct. at 2371. Regarding

 the Government's burden to prove the existence of an agreement, the McDonnell Court stated

 explicitly that it is up to the jury to decide whether sufficient facts establish that an agreement

 existed, and that the jury could consider "a broad range of pertinent evidence" in making that

  decision. Id. Requiring the Government to show that the official specified what acts he would

 perform at the time ofthe agreement would be inconsistent with McDonnell's holding.

         McDonnell did not change the law regarding what the Government must prove to establish

 the existence of an agreement to exchange benefits for official acts. It merely changed the law

 regarding what constitutes an official act.

                        K       The Indictment alleges that Defendant McCabe agreed to act
                                as opportunities arose on CCS's medical services contract
                                and Comnanv A's food services contract

         The Indictment sufficiently alleges that Defendant McCabe agreed to act on a specific and

 focused "question, matter,cause, suit, proceeding or controversy" that involves"a formal exercise

 of governmental power that is similar in nature to a lawsuit before a court, a determination before

 an agency, or a hearing before a committee." Id. at 2371-72.

         The Indictment alleges that

        [a]s the Sheriff of the City of Norfolk, McCabe ... was charged with the custody,
        feeding, and care of all prisoners confined in the Norfolk City Jail. As a result,
        McCabe exercised vast discretion over public contracts providing for, among other
        things, the medical services and food services to inmates residing in the jail....
        Conspirator #1 was the ChiefExecutive Officer ofCompany A,a... company that

         The Supreme Court clearly did not hold that the official act must be specific and focused.
 It held plainly that the "question, matter, cause, suit, proceeding or controversy" must be specific
 and focused.

                                                   17
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 18 of 48 PageID# 307




        provided food services management to the Norfolk City Jail. Gerard Francis Boyle
        was the founder and Chief Executive Officer of Correct Care Solutions ("CCS").
        Since 2004,the Norfolk Sheriffs Office has contracted with CCS to provide med
        ical services to the inmates at the Norfolk City Jail.... [F]rom in or about 1994
        through in or about December 2016, defendants McCabe,Boyle,[and] Conspirator
        #1 ... engaged in in unlawful bribery schemes. In these schemes, McCabe used
        his official position as the Norfolk Sheriff to enrich himself by soliciting things of
        value including,but not limited to, gifts,food,cash,travel,entertainment,campaign
        contributions,in-kind political donations, and other things of value from Conspira
        tor #1, Boyle, and other individuals with interests connected to the Norfolk Sher
        iffs office and the City of Norfolk. In exchange for these items, McCabe agreed
        to perform and performed official acts, including certain official actions and other
        official actions on as as-needed basis to benefit Boyle, Conspirator #1, and others.

 Indictment at 2-3,ECF No. 1.

        The Indictment describes the '^Quid Pro Quo Relationship" between Defendant McCabe

 and Conspirator #1. Id. at 3-4. "In or about 1994, Company A received a one-year emergency

 food services contract for the Norfolk City Jail." Id. at 3. Around the time that this emergency

 services contract was set to expire, the City of Norfolk issued an RFP for a more permanent con

 tract. Id. The Indictment provides examples of actions that McCabe took to give Company A an

 advantage in acquiring the contract. Id. at 3-4.

        On or about July 1, 1995, McCabe,as the SheriffofNorfolk,signed a contract with
        Company A to provide food services for the inmates at the Norfolk City Jail. The
        contract was for a term of one year and gave the Sheriff the option to renew the
        contract for two additional years.... After McCabe disclosed confidential bid in
        formation to Conspirator #1, the conspirators established an illegal quid pro quo
        relationship. From in or about 1994 through in or about December 2016, McCabe
        requested and received free catering,travel, campaign contributions, entertainment,
        gift cards, and personal gifts from Conspirator #1 and, in exchange, McCabe per
       formed specific official acts and acts on an as-needed basis related to Company A's
       foodservices contract. Such official acts included, but were not limited to, granting
       extensions to Company A's food services contract without putting the contract out
       to bid, providing inside information to Company A related to RFPs,and providing
       Cost of Living ("COLA")adjustments that had the effect of increasing payments
        to Company A.

 Id. at 4(emphasis added). The Indictment specifies a number of benefits Defendant McCabe re

 quested or received. Id. at 4-5.


                                                 18
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 19 of 48 PageID# 308




        The Indictment also describes the '^Quid Pro Quo Relationship" between Defendant

 McCabe and Defendant Boyle. Id. at 5-15. "Starting in or about January 2004 through in or about

 December 2016, McCabe and Boyle engaged in a transactional relationship and a knowing course

 ofconduct during which Boyle agreed to give gifts and things ofvalue to McCabe and,in exchange

 for which, McCabe agreed to exercise his official authority to take actions that werefavorable to

 Boyle's company in connection with its medicalservices contractI' Id. at 5(emphasis added). The

 Indictment provides an extensive list ofexamples of"gifts and things of value" allegedly given by

 Defendant Boyle to Defendant McCabe. Id. The Indictment also provides examples of official

 acts that Defendant McCabe allegedly performed on CCS's medical services contract, including:

        providing inside information to CCS's representative during confidential bidding
        processes; ensuring that CCS was selected as the medical services provider; grant
        ing extensions to CCS's medical services contract without putting the contract out
        to bid; providing inside information to CCS regarding RFPs;awarding staffing cost
        adjustments to CCS increasing the value of their contract; reducing CCS's obliga
        tions to provide prescription drugs to certain inmates upon their release; and provid
        ing..."COLA" adjustments.

 Id. at 5-6. The subsequent eight pages of the Indictment set forth detailed factual allegations

 regarding the relationship between Defendant McCabe and Defendant Boyle as it relates to CCS's

 medical services contract. Id. at 6-15.

        The Indictment is plainly sufficient. As the United States Supreme Court has recognized,

 "the Federal Rules 'were designed to eliminate technicalities in criminal pleadings and are to be

 construed to secure simplicity in procedure.' While detailed allegations might well have been

 required under common-law pleading rules, they surely are not contemplated by Rule 7(c)(1),

 which provides that an indictment 'shall be plain, concise, and definite written statement of the

 essential facts constituting the offense charged.'" Resendiz-Ponce, 549 U.S. at 111 (quoting

 Debrow,346 U.S. at 376)(citations omitted). Accordingly,"an indictment is sufficient if it, first,

 contains the elements of the offense charged and fairly informs a defendant ofthe charge against
                                                 19
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 20 of 48 PageID# 309




  which he must defend, and,second,enables him to plead an acquittal or conviction in bar offuture

 prosecutions for the same offense." Hamling,418 U.S. at 117(citations omitted).

         The Indictment fully protects Defendants "from again being put in jeopardy for the same

 offense ...." Russell v. United States^ 369 U.S. 749, 764 (1962)(finding defendants protected

 against double jeopardy where the indictments "set out not only the times and places of the hear

 ings at which the petitioners refused to testify, but also specified the precise questions which they

 then and there refused to answer"). The Indictment provides the time period over which the of

 fenses are alleged to have occurred. It identifies the contracts at issue. It provides examples of

 the benefits allegedly offered to Defendant McCabe,and ofthe acts Defendant McCabe allegedly

 performed or agreed to perform in exchange. If Defendants are again prosecuted for Honest Ser

 vices Mail Fraud or Hobbs Act Extortion for their conduct between 1994 and 2016 for Defendant

  McCabe, or 2004 and 2016 for Defendant Boyle, they can point to this Indictment and establish

 they have already been prosecuted for that conduct.

         It is nonsensical to contend that this Indictment is "not framed to apprise the defendant[s]

  with reasonable certainty, ofthe nature ofthe accusation[s] against [them]...." Id. at 765(quo

 tation omitted). Nevertheless, Defendants rely upon Russell in arguing to the contrary, and assert

 that, as in that case, the Indictment fails to identify the "very core" of the offenses charged (i.e.,

 the precise nature of the agreement). See Mem. in Supp. at 10-11, ECF No. 45. Defendants'

 argument fails.

         In Russell, the defendants were indicted for violating 2 U.S.C. § 192, which criminalizes

 refusing to answer questions when summoned to a hearing before Congress or a subcommittee.

 369 U.S. at 752. The Supreme Court ruled that the indictment was insufficient because it did not

 identify the subject under inquiry at the subcommittee hearing, and because "there can be


                                                  20
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 21 of 48 PageID# 310




  criminality under the statute only ifthe question which the witness refused to answer pertained to

  a subject then under investigation by the congressional body which summoned him." Id. at 755.

         This is not an instance where the quid or the quo are unknown, circumstances that would

  be comparable to Russell. As explained previously, for the quo,the Government need only allege

 that Defendant McCabe acted or agreed to act on a specific question or matter. The Indictment

  satisfies this requirement by identifying the food services and medical services contracts. The

  Fourth Circuit has ruled that facilitating the award of, and maintaining, government contracts qual

  ifies as acting on a specific question or matter under McDonnell. Conrad, 760 F. App'x at 208.

  The Indictment also identifies numerous benefits—quids—^allegedly offered or provided to De

 fendant McCabe,and numerous acts that Defendant McCabe allegedly took on the contracts.

         Defendants' chief argument is that the agreement is not specified in the Indictment. But

 the Government has alleged in the Indictment that there was an agreement; and whether an agree

  ment existed is a question offact for the jury. McDonnell, 136 S. Ct. at 2371-72; cf. Russell, 369

  U.S. at 755-56 (finding that "the question of pertinency is one for determination by the court as a

  matter of law"). Unlike the topic of a Senate Inquiry, which is a definite fact, whether an agree

  ment existed can be proved by circumstantial evidence. McDonnell, 136 S. Ct. at 2371-72. An

 indictment need not set forth the entire universe of the Government's evidence. United States v.

 Auto. Med. Labs., Inc., 770 F.2d 399,405 (4th Cir. 1985)(finding that an indictment need not be

 supplemented by a bill of particulars "to provide detailed disclosure ofthe government's evidence

 in advance of trial").

         In Resendiz-Ponce, the Supreme Court held that an indictment for illegally attempting to

 reenter the United States was sufficient, despite failing to allege a specific overt act that the de

 fendant committed in seeking reentry, and despite the Government's burden to prove at trial "an


                                                  21
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 22 of 48 PageID# 311




 overt act qualifying as a substantial step toward completion." 549 U.S. at 107. The Supreme Court

 ruled that "[j]ust as it was enough for the indictment in Hamling to allege that the defendant mailed

 'obscene' material in violation of 18 U.S.C. § 1461, it was enough for the indictment in [Resendiz-

 Ponce] to point to the relevant criminal statute and eillege that 'on or about June 1, 2003,'

 [Resendiz-Ponce]'attempted to enter the United States of America at or near San Luis in the Dis

 trict of Arizona.'" Id. at 107-08 (citing Hamling., 418 U.S. at 117-18). "[T]he use of the word

 'attempt,' coupled with the specification of the time and place ofthe [defendant's] attempted ille

  gal reentry," was sufficient to notify the defendant of the nature of the accusations against him.

 Id at 108.


         It is sufficient here,just as it was sufficient in both Hamling and Resendiz-Ponce, for the

 Indictment to point to the relevant criminal statute and allege that Defendant McCabe established

 illegal quid pro quo relationships with Conspirator #1 and Defendant Boyle regarding the food

 services contract and the medical services contracts. The Indictment identifies the contracts {i.e.,

 the specific question or matter), provides examples of the acts that Defendant McCabe took or

 agreed to take on those contracts, the time period ofthe schemes, categories of benefits and exam

 ples of specific benefits, and uses the phrase quid pro quo,"a term sufficiently definite in legal

  meaning to give a defendant notice of the charge against him." Hamling,418 U.S. at 118. Alt

 hough that alone would be sufficient, the Indictment goes well beyond this and describes in great

 detail the alleged quidpro quo relationships.

         Therefore,the Indictment is sufficient regarding allegations ofa quidpro quo. Defendants'

 Motions to Dismiss the Indictment for Failure to Allege a Quid Pro Quo(ECF Nos. 34, 44) are

 denied.




                                                 22
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 23 of 48 PageID# 312




        C.      Failure to Allege Explicit Quid Pro Quo for Campaign Contributions

        Defendants' Motions to Dismiss Count 11 for failure to allege an explicit quidpro quo with

 respect to campaign contributions(EOF Nos. 39,43)are also denied. The Government sufficiently

 alleges an explicit quid pro quo.

                i.       The Requirements ofan Explicit Quid Pro Quo

        In United States v. McCormick,the United States Supreme Court observed that "in a case

 like this it is proper to inquire whether payments made to an elected official are in fact campaign

 contributions ...    500 U.S. 257,271 (1991). The applicable analysis changes when the alleged

 quid is a campaign contribution. Id. The Supreme Court reasoned:

        Serving constituents and supporting legislation that will benefit the [official's con
        stituents] is the everyday business of [elected officials]. It is also true that cam
        paigns must be run and financed. Money is constantly being solicited on behalf of
        candidates, who run on platforms and who claim support on the basis oftheir views
        and what they intend to do or have done. Whatever ethical considerations and ap
        pearances may indicate, to hold that [elected officials] commit the federal crime of
        extortion when they act for the benefit ofconstituents or support legislation further
        ing the interests ofsome oftheir constituents, shortly before or after campaign con
        tributions are solicited and received from those beneficiaries, is an unrealistic as
        sessment of what Congress could have meant by making it a crime to obtain prop
        erty from another, with his consent,"under color of official right." To hold other
        wise would open to prosecution not only conduct that has long been thought to be
        well within the law but also conduct that in a very real sense is unavoidable so long
        as election campaigns are financed by private contributions or expenditures ....

 Id. at 272.


        It is "not... impossible for an elected official to commit extortion in the course offinanc

 ing an election campaign. Political contributions are of course vulnerable if... the payments are

 made in return for an explicit promise or undertaking by the official to perform or not perform an

 official act." Id. at 273.


         However,"[t]he McCormick Court failed to clarify what it meant by 'explicit,' and subse

 quent courts have struggled to pin down the definition of an explicit quid pro quo ...." United


                                                 23
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 24 of 48 PageID# 313




 States V. Ring,706 F.3d 460,466(D.C. Cir. 2013)(citing United States v. McGregor,879 F. Supp.

 2d 1308, 1313-20(M.D, Ala. 2012)(collecting cases and navigating various courts' pronounce

 ments about the meaning of "explicit")). At least two Courts of Appeals disagree on whether

 explicit means express. Compare United States v. Ganim,510 F.3d 134,143(2d Cir. 2007)(find

 ing that although "agreement may be implied from the official's words and actions" in the

 non-campaign context,"proof of an express promise is necessary when the payments are made in

 the form ofcampaign contributions") with United States v. Carpenter, 961 F.2d 824,827(9th Cir.

 1992)(rejecting the argument that explicit means express, and holding that "what McCormick

 requires is that the quidpro quo be clear and unambiguous,leaving no uncertainty about the terms

 ofthe bargain"). Neither the Fourth Circuit nor the United States Supreme Court has taken up the

 issue.


          The history of McCormick is informative. In McCormick,the Court of Appeals ruled that

 "pajmients to elected officials could violate the Hobbs Act without proof of an explicit quid pro

 quo by proving that the payments 'were never intended to be legitimate campaign contributions."

 McCormick,500 U.S. at 271 (emphasis in original). According to the Court of Appeals,legitimate

 and impermissible campaign contributions were distinguishable based on the intent behind the

 contribution. If it were intended as a legitimate campaign contribution, neither the payor nor the

 official violated the Hobbs Act; if it were not intended as a legitimate campaign contribution, the

 jury could find the defendant guilty of violating the Hobbs Act. Id.

          In overturning that ruling, the Supreme Court reasoned that it "cannot accept the Court of

 Appeals' approach to distinguishing between legal and illegal campaign contributions," and "c/w-

 agree[d]with the Court ofAppeals'holding.. . that a quidpro quo is not necessaryfor conviction




                                                 24
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 25 of 48 PageID# 314




  under the Hobbs Act when an ojficial receives a campaign contribution'' Id. at 273 (emphasis

  added). Instead, the Supreme Court ruled that political contributions violate the Hobbs Act only

         if the payments are made in return for an explicit promise or undertaking by the
         official to perform or not perform an official act. In such situations, the official
         asserts that his official conduct will be controlled by the terms of the promise or
         undertaking. This is the receipt of money by an elected official under color of of
         ficial right within the meaning ofthe Hobbs Act.

 Id. The Supreme Court merely overruled the lower court's ruling that the Government did not

  need to establish a quid pro quo at all in the campaign contribution context.^

         By concurrence in a later case. Justice Kennedy clarified that "[t]he official and the payor

  need not state the quidpro quo in express terms,for otherwise, the law's effect could be frustrated

  by knowing winks and nods. The inducement from the official is criminal if it is express or ifit is

  implied from his words and actions, so long as he intends it to be so and the payor so interprets

  it." United States v. Evans,504 U.S. 255,274(1992)(J. Kennedy, concurring)(emphasis added).

         Thus, what is required in the campaign contribution context, which is not required in the

  context ofother benefits, is that there be "a meeting ofthe minds on [the] quidpro quo." Carpen

  ter, 961 F.2d at 827. As Justice Kennedy asserted, requiring a showing that the "official has spe

  cifically stated that he will exchange official action for a contribution ... would allow officials to

  escape liability under the Hobbs Act with winks and nods, even when the evidence as a whole

  proves that there has been a meeting of the minds to exchange official action for money....

 [WJhat McCormick requires is that the quid pro quo be clear and unambiguous,leaving no uncer

 tainty about the terms ofthe bargain." Id. In other words, the quid pro quo is explicit "[wjhen a

 contributor and an official clearly understand the terms ofthe bargain to exchange official action


  The Supreme Court stated: "McCormick's sole contention in this case is that the payments made
 to him were campaign contributions. Therefore, we do not decide whether a quidpro quo require
 ment exists [at all] in other contexts, such as when an elected official receives gifts, meals, travel
 expenses, or other items of value." Id. at 274 n.lO.

                                                   25
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 26 of 48 PageID# 315




 for money .... The jury may consider both direct and circumstantial evidence, including the

 context in which a conversation took place, to determine if there was a meeting of the minds

 ...    Id


                a.      The Indictment Adequately Alleges an Explicit Quid Pro Quo

         The Indictment adequately alleges an explicit quid pro quo because it alleges a meeting of

 the minds. Specifically, the Indictment states: "Throughout the course of the conspiracy, at

  McCabe's request and in furtherance ofthe scheme. Conspirator #I provided substantial campaign

 contributions to McCabe. Conspirator #1 understood that McCabe would not use and continue to



 ^ Defendants point to United States v. Ganim as a better authority for determining what it means
 for a quid pro quo to be explicit. 510 F.3d 134. In Ganim,then-Judge Sotomayor, writing for the
 Second Circuit, stated that"proofofan express promise is necessary when the payments are made
 in the form of campaign contributions." Id. at 142. Defendant's reliance on this authority is un-
 persuasive for two reasons. First, Ganim did not involve allegations that campaign contributions
 were bribes for official acts. The quote is therefore dicta.
         Second,in making this pronouncement,the Second Circuit relied on a prior Second Circuit
 case that misread the factual background and holding of Evans. In that case. United States v.
 Garcia, the Second Circuit stated that "'Evans modified the [quid pro quo] standard in non-cam
 paign contribution cases by requiring that the government show only 'that a public official has
 obtained a payment to which he was not entitled, knowing that the payment was made in return
 for official acts.'" 992 F.2d 409,414(2d Cir. 1993)(emphasis added). This is inaccurate.
          In Evans, the defendant asserted that the monetary payments he received were campaign
 contributions. 504 U.S. at 257. The question before the Court was whether, in that context, the
 official had to induce or demand the payment,rather than passively accept it. Id. at 268. The jury
 in Evans was instructed that "if a public official demands or accepts money in exchange for a
 specific requested exercise of his or her official power, such a demand or acceptance does consti
 tute a violation of the Hobbs Act regardless of whether the payment is made in the form ofa
 campaign contribution.'''' Id. at 258(emphasis added)(alterations omitted).
          The Supreme Court rejected the defendant's criticism of the jury instruction and "con-
 clude[d] that it satisfies the quid pro quo requirement of McCormick ... because the offense is
 completed at the time when the public official receives a payment in retum for his agreement to
 perform specific official acts...." Id. at 268. Thus,in the context ofcampaign contributions,the
 official need not take any "affirmative step[s]" to induce or demand payment; "the Government
 need only show that a public official has obtained a payment to which he was not entitled, knowing
 that the payment was made in retum for official acts." Id.
          Because the Ganim Court's statement about the standard in the campaign contribution con
 text is dicta, and because it relies on a Second Circuit case that misinterprets the holding in Evans,
 Defendants' reliance on it is unpersuasive.
                                                  26
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 27 of 48 PageID# 316




 use Company A for food services at the Norfolk City Jail if Conspirator #1 did not provide such

 personal benefits." Indictment at 5, ECF No. 1. Similarly: "Throughout the conspiracy, Boyle

 was aware that he had to provide these things of value—^including campaign contributions and

 in-kind political donations—^to McCabe to maintain the medical services contract. McCabe sought

 campaign contributions and in-kind political donations from Defendant Boyle including during the

 years in which Defendant McCabe was not running for office." Id. at 9. In fact, with respect to

 the quid pro quo arrangement between Defendant Boyle and Defendant McCabe, the Indictment

 alleges that in October 2008, Defendant Boyle sent an email requesting campaign contributions to

 Defendant McCabe from two celebrities, at Defendant McCabe's request,commenting:"Celebrity

 is everything for some people I guess. That was his request and our contract is out to bid in January

 for a July renewal." Id.

         The Indictment adequately alleges an explicit quidpro quo {i.e., a meeting ofthe minds on

 the quidpro quo)because it alleges that all parties understood the terms ofthe bargain. "The jury

  may consider both direct and circumstantial evidence, including the context in which a conversa

 tion took place, to determine if there was a meeting of the minds." Carpenter, 961 F.2d at 827.

 The Government need not include all of this evidence in the Indictment. Auto. Med. Labs., Inc.,

 770 F.2d at 405 (finding that an indictment need not be supplemented by a bill of particulars "to

 provide detailed disclosure of the government's evidence in advance of trial"). Defendants' Mo

 tions to Dismiss Coimt 11 for failure to allege an explicit quid pro quo (ECF Nos. 39, 42) are

 denied.


         D.     Conspiracy to Commit Money Laundering

         Although Defendants' Motions to Dismiss Count 11 for failure to allege an explicit quid

 pro quo are denied {see supra, at § II.C), Defendant Boyle's Motion to Dismiss Count 11 (ECF



                                                  27
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 28 of 48 PageID# 317



  No.42)is GRANTED in part on the grounds that the bribe payment was not separate and distinct

 from Defendant Boyle's involvement in the money laundering conspiracy. However, Defendant

  McCabe's Motion to Dismiss Count 11 for failure to identify criminal proceeds(ECF No. 39) is

  DENIED.


                 i.     Elements ofthe Offense

         Defendants are charged in Count 11 with Conspiracy to Commit Money Laundering in

  violation of 18 U.S.C. § 1956(h). The statute criminalizes conspiracies to commit any offense

  defined in 18 U.S.C. § 1956 or 1957. Id. The Indictment alleges that Defendants conspired to

  violate 18 U.S.C. § 1956(a)(l)(B)(i), which provides that it is an offense to "conceal or disguise

 the nature, the location, the source, the ownership, or the control of the proceeds of specified un

 lawful activity ...." The definition of"specified unlawful activity" includes "any act or activity

  constituting an offense listed in section 1961(1)ofthis title." 18 U.S.C. § 1956(c)(7)(A). This list

 includes 18 U.S.C. § 1341. See 18 U.S.C. § 1961(1) (listing "section 1341 (relating to mail

 fraud)"). Defendants have been charged in other Counts of this Indictment with violating 18

  U.S.C. § 1341 (Counts 3-7 for Defendant McCabe and Counts 5-7 for Defendant Boyle).

         The elements of conspiracy to commit money laundering are: that "(1) an agreement to

 commit money laundering existed between [two] or more persons;(2)the defendant knew that the

  money laundering proceeds have been derived from illegal activity; and (3)the defendant know

 ingly and voluntarily became part of the conspiracy." United States v. Singh, 518 F.3d 236, 248

 (4th Cir. 2008)(citations omitted). "Funds are 'criminally derived' if they are derived from an

 already completed offense, or a completed phase of an ongoing offense.... Put plainly, the laun

 dering of funds cannot occur in the same transaction through which those funds first become

 tainted by crime." United States v. Butler, 211 F.3d 826, 829-30(4th Cir. 2000). "Thus,the key


                                                  28
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 29 of 48 PageID# 318




 inquiry is ... whether the specified unlawful activity"—or phase thereof—"generated proceeds

  prior to the money laundering ...    United States v. Bolden, 325 F.3d 471,488(4th Cir. 2003).

                 a.     Defendant McCabe

         Defendant McCabe argues that "there is no evidence or allegation in the Indictment as to

 the illegal nature of the source of the funds used by Mr. Boyle to satisfy the check." Mem. in

  Supp. Mot. to Dismiss Count 11 at 1, ECF No. 40.

         The crux of this argument is that there is no evidence or allegation that Defendant Boyle

  possessed $12,500 in his bank account—^to later give to Defendant McCabe—^as a result ofillegal

  activity. Mem.in Supp. at 1,ECF No.40. However,Defendant McCabe provides no legal support

 for the argument that "proceeds" has such a limited definition.

         The Indictment alleges clearly that Defendant McCabe "knowingly conduct[ed] and at-

 tempt[ed] to conduct financial transactions ... which ... involved the proceeds of specified un

 lawful activity, that is, honest services mailfraud, knowing that the transactions were designed in

  whole and in part to conceal and disguise the nature, location, source, ownership, and control of

 the proceeds of specified unlawful activity, and ... kn[owing] that the property involved in the

 financial transactions represented the proceeds ofsome form ofunlawful activity...." Indictment

 at 28,ECF No. 1 (emphasis added).

         Count 11 of the Indictment alleges that "McCabe, Boyle, and Conspirator #2 transferred

 the funds through various financial accounts to conceal their bribery relationship ...." Id. at 29.

 It incorporates the General Allegations section of the Indictment by reference {id. at 28), which

 alleges that the $12,500 check was given by Defendant Boyle to Defendant McCabe as one of

 many benefits in their quidpro quo relationship regarding CCS's contract with the City ofNorfolk.

 Id. at 13-14.




                                                29
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 30 of 48 PageID# 319




         The $12,500 became the "proceeds" ofillegal activity—^in this case, Honest Services Mail

 Fraud, in violation of 18 U.S.C. § 1341—^when Defendant Boyle allegedly offered the payment to

  Defendant McCabe in exchange for official acts. All elements of the offense are alleged in the

 Indictment. Defendant McCabe's Motion to Dismiss Count 11 (ECF No. 39)is denied.

                 Hi.     Defendant Boyle

         Defendant Boyle argues that Count 11 fails to state an offense as to his conduct because

 the alleged bribe payment {i.e., the "proceeds")serving as the basis for the money laundering con

  spiracy charge"was not prior, separate, and distinct criminal activity from the alleged money laun

  dering." Mem.in Supp. Mot.to Dismiss Count 11 at 14,ECF No. 43. Defendant Boyle is correct.

  Count 11 is dismissed as to Defendant Boyle.

         In addressing this issue previously, the Fourth Circuit held:

         Congress passed the money laundering statutes to criminalize the means criminals
         use to clean their ill-gotten gains. In other words. Congress did not fashion the
         money laundering statute to create a new source of criminal liability for every
         fraudulent monetary transaction. Rather, both the plain language of§ 1957 and the
         legislative history behind it suggest that Congress targeted only those transactions
         occurring after proceeds have been obtained from the underlying unlawful activity.

         Butler, 211 F.3d at 829(quotations omitted).

         Here,the proceeds were obtained from the underlying criminal activity—^that is,the money

  was first "tainted by crime" {Butler, 211 F.3d at 829)—^when Defendant Boyle offered the bribe

 payment to Defendant McCabe in exchange for official acts. See Sun-Diamond Growers ofCal.,

 526 U.S. at 404-05 (finding that establishing quid pro quo for the payor requires a showing that

 the defendant had the "specific intent to give ... something of value in exchange for an official

 act"). The Indictment alleges that:"On or about April 15,2016,Boyle ... wrote a personal check

 for $12,500, left the 'Pay to the order of line blank, wrote consulting in the memo line, and gave

 the check to McCabe." Indictment at 13, ECF No. 1. This single transaction serves as the basis


                                                 30
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 31 of 48 PageID# 320




 for the Honest Services Mail Fraud offense that renders the $12,500 proceeds ofcriminal activity,

  and as the basis for Defendant Boyle's role in the money laundering offense.

         There is no allegation in the Indictment that Defendant Boyle directed Conspirator #2 to

  deposit the check into his own account and to funnel the money to Defendant McCabe's campaign

 fund through multiple straw donors. Cf. United States v. Mariano^ Grim. No. 05-614, 2006 WL

 487905,at *5(E.D.Pa. Feb. 27,2006)(finding the payors properly convicted ofmoney laundering

  where "the indictment charges that the [payors]and[the official] caused the third parties to deposit

  the ... checks, or bribe proceeds, into their bank accounts and then to write a personal check in

  order to obtain a bank check made payable to [the official's] credit card companies").

         The offenses, insofar as they relate to Defendant Boyle, occurred concurrently. "[T]he

  laundering of funds" occurred "in the same transaction through which those funds first bec[ame]

  tainted by crime." Butler, 211 F.3d at 829; cf. Bolden, 325 F.3d at 488 (affirming the money

  laundering convictions because "the fraud scheme produced proceeds through the prospective pay

  ments prior to the financial transactions ... on which the money laundering convictions were

  based"). Therefore, Count 11 is insufficient as it pertains to Defendant Boyle, and his Motion to

  Dismiss Count 11 (ECF No.42)is granted.^



 ^ Although Defendant McCabe never advanced this argument,the Court clarifies that this analysis
 does not apply to him. The mail fraud offense was completed on Defendant McCabe's part when
 he allegedly accepted the bribe by taking the check into his possession. He then allegedly engaged
 in separate and subsequent financial transactions—directing a third party to write his own name
 on the check, to deposit it into his account, after which several individuals and companies made
 smaller contributions to Defendant McCabe's campaign fund, which were then reimbursed by the
 third party—^to conceal the source of the fimds. Indictment at 13-14, 28-29, ECF No. 1. This
 does not present a problem under the "separate transaction" requirement of the money laundering
 statute. See Mariano, 2006 WL 487905, at *5 (finding the indictment validly charged defendants
 with money laundering because "the honest services fi*aud offenses were legally completed or at a
 completed phase of an ongoing offense when the [payors] offered a bribe to [defendant] with the
 intent to influence his official actions" and the defendant then "caused the third parties to deposit
 the ... checks, or bribe proceeds, into their bank accounts and then to write a personal check in
                                                  31
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 32 of 48 PageID# 321




                  /V.       Merger

         "[I]n the case of a money laundering statute criminalizing financial transactions involving

 the 'proceeds' ofan illegal activity, a merger problem can occur if a person is convicted [ofmoney

  laundering]'for paying the 'essential expenses of operating' the underlying crime." United States

  V. Abdulwahab,715 F.3d 521,530(4th Cir. 2013)(citing United States v. Halstead,634 F.3d 270,

  279(4th Cir. 2011)(quoting United States v. Santos, 553 U.S. 507, 528 (2008))).

          The Fourth Circuit confronted this issue in Halstead. 634 F.3d 270. In that case, the de

 fendant was engaged in insurance fraud. Id. at 272-73. Under the scheme,the defendant opened

  clinics and fraudulently billed insurance companies through those clinics. Id. After the clinic

  received pa5mient on the fraudulent bill, the money was transferred by the clinic to the defendant's

  checking account. Id. at 273. The Fourth Circuit found no merger problem because the fraud was

  complete once the insurance company made payment on the fraudulent bill. Id. at 280. The money

  laundering offenses were based on separate financial transactions involving the proceeds of the

  fraud, /(c/. at 280-81.

         In contrast, in United States v. Cloud,the Fourth Circuit found improper merger. 680 F.3d

 396(4th Cir. 2012). The defendant operated a real estate investment scheme. Id. at 399-400. His

 scheme involved multiple misrepresentations to buyers, the falsification of loan applications, and

 the payment ofkickbacks to several individuals. Id. The defendant was convicted of money laun

  dering on the basis of payments made "to recruiters, buyers, and other coconspirators for the role

 each person played in the mortgage fraud scheme." Id. at 406. This created a merger problem

  because "it was only through the promise of these payments that [the defendant] was able to




 order to obtain a bank check made payable to [defendant's] credit card companies...."(citations
 omitted).

                                                  32
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 33 of 48 PageID# 322




  persuade his coconspirators to" engage in the fraud with him. Abdulwahab^ 715 F.3d at 531 (citing

  Cloud,em F.3d at 406-08).

         The Court need not address Defendant Boyle's argument on merger to dispense with his

  Motion to Dismiss Count 11. See supra. However,to the extent that Defendant McCabe intended

  to rely on his co-defendant's argument,the Court finds that there is no merger problem, and there

  fore no reason to dismiss Count 11 as to Defendant McCabe.

         Defendant McCabe's alleged money laundering did not involve paying the essential ex

  penses ofthe underlying crime of Honest Services Mail Fraud. Defendant McCabe was not using

  the proceeds of the crime to provide kickbacks or payments to co-conspirators in the underlying

  offense. The financial transactions were not necessary to persuade Defendant McCabe's co-con

  spirators to engage in bribery with him. Rather,like the defendant in Halstead,Defendant McCabe

  was allegedly engaging in separate financial transactions with the proceeds of Honest Services

  Mail Fraud to conceal the source ofthe fimds. Thus, there is no merger problem as to Defendant

  McCabe.


  IIL    MOTION TO STRIKE REFERENCES TO CAMPAIGN CONTRIBUTIONS

         Under Federal Rule of Criminal Procedure 7(d),"[u]pon the defendant's motion, the court

  may strike surplusage from the indictment or information." "The purpose ofRule 7(d)is to protect

  a defendant against prejudicial allegations that are neither relevant nor material to the charges

  made in an indictment, or not essential to the charge, or unnecessary, or inflammatory." United

  States V. Poore,594 F.2d 39,41 (4th Cir. 1979)(citations omitted).

         Defendants move to strike all reference to campaign contributions or campaign finance

  reporting requirements from the Indictment because the Government has failed to adequately al

  lege an explicit quidpro quo. Defendants' Motions to Dismiss for failure to adequately allege an



                                                 33
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 34 of 48 PageID# 323




 explicit quid pro quo relationship are denied. See supra at II.C. Allegations of campaign contri

 butions and in-kind political donations are relevant to the charges in the Indictment. The Govern

  ment's theory of the case is that these contributions were offered as quids'' in a quid pro quo

 relationship. Allegations regarding reporting requirements are also relevant to the charges in the

 Indictment because they serve as circumstantial evidence that these payments were offered and

 accepted as bribes, and because they are probative of Defendant McCabe's alleged intent to de

 prive the citizens ofNorfolk ofhis honest services. See United States v. Beverly,284 F. App'x 36,

 40(4th Cir. 2008)(stating that "intent can be inferred from efforts to conceal the unlawful activity,

 [and] from misrepresentations" (quotations omitted)). Defendant McCabe's and Defendant

  Boyle's Motions to Strike References to Campaign Contributions from the Indictment(ECF Nos.

 38,42)are denied.

 IV.     BILL OF PARTICULARS


         Defendants' requests for a bill of particulars(ECF Nos. 35,45)are DENIED.

         A.      Legal Standard

         Under Federal Rule of Criminal Procedure 7(f), a defendant may move for a bill of partic

  ulars. "Granting or denying a motion for a bill ofparticulars is a matter within the sound discretion

 of the trial court ...."    United States v. Dulin, 410 F.2d 363, 364 (4th Cir. 1969). A bill of

 particulars serves to enable a defendant "to prepare for trial, avoid or minimize the danger of sur

 prise at time oftrial[,] and...to plead his acquittal or conviction in bar ofanother prosecution for

 the same offense." Id.

         [T]he fact that an indictment . .. conforms to the simple form suggested in [the
         Federal Rules of Criminal Procedure] is no answer or defense to a motion for a bill
         ofparticulars .... Rule 7(f) necessarily presupposes an indictment good against a
         motion to quash or a demurrer. Its proper office is to furnish to the defendant^r-
         ther information respecting the charge stated in the indictment when necessary to
         the preparation of his defense ....


                                                   34
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 35 of 48 PageID# 324




  United States v. Smith, 16 F.R.D. 372, 374-75 (W.D. Mo. 1954)(emphasis in original); accord

  Fed. R. Crim. P. 7(f) advisory committee note to 1966 amendment (citing Smith, 16 F.R.D. 372,

  written by Justice Whittaker as a district judge, as "an illustration of wise use of" the discretion

  afforded to courts under this Rule).

         However, "[a] bill of particulars is not to be used to provide detailed disclosure of the

  government's evidence in advance of trial." Auto. Med. Labs., Inc., 770 F.2d at 405; see also

  United States v. Robinson, 956 F.2d 1163, at *1 (4th Cir. 1992)(Table)(stating that it is "not the

  purpose of a bill of particulars" to provide a defendant with the "specific evidence to be used by

 the government at trial"(citation omitted)).

         B.      Analysis

         Defendants' requests for a bill of particulars are denied. The Indictment is sufficiently

  detailed to allow Defendants "to prepare for trial, avoid or minimize the danger of surprise at time

 of trial and ... to plead ... acquittal or conviction in bar of another prosecution for the same

 offense." Dulin,410 F.2d at 364.

         Defendants essentially seek the disclosure ofthe Government's evidence that an agreement

 existed. As discussed previously {see supra at II.B), whether an agreement existed can be proved

 by a broad range of both direct and circumstantial evidence. McDonnell, 136 S. Ct. at 2371-72.

 This is true even where proof of an explicit quidpro quo is required. Carpenter,961 F.2d at 827;

 see supra at II.C.

         The parties have entered into agreed discovery orders. Agreed Discovery Orders, ECF

 Nos. 27, 31. The Government represents, and Defendants do not dispute, that the Government

 "has already provided defense counsel with substantial discovery material, and has even gone be

 yond its discovery obligation by including summaries of the interviews conducted by law


                                                  35
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 36 of 48 PageID# 325




  enforcement agents ofnumerous potential government witnesses...         Gov't Resp. in 0pp. at 46,

  ECF No.49. The Government further asserts that "[a]t trial, [it] will not introduce a single docu

  ment that it has not produced in advance to defense counsel for inspection and/or copying." Id.

  Defendants have cast no real doubt on these representations.

         This Indictment does far more than"conform[]to the simple form suggested in[the Federal

  Rules of Criminal Procedure]." Smith, 16 F.R.D. at 374-75. It contains detailed allegations. De

  fendants are ensured that they will obtain the remaining evidence in the case before trial through

  discovery, as provided in the agreed discovery orders. No bill of particulars is needed under these

  circumstances.


  V.     MOTION IN LIMINE


         Defendant McCabe moves to exclude from evidence at trial any allegation or evidence:(1)

 "that the Defendant cashed campaign contribution checks for his personal benefit and then lied on

  his campaign filings;" or(2)of Defendant's "failure to accurately report information on the cam

  paign finance disclosure reports." Mot. to Exclude, ECF No. 37. Defendant brings this Motion

  under Federal Rules of Criminal Procedure 403 and 404(b). Id. Defendant McCabe's Motion in

  Limine(ECF No. 37)is denied.

         A.      Rule 403


         Under Federal Rule of Evidence 403, "[t]he court may exclude relevant evidence if its

  probative value is substantially outweighed by a danger of ... unfair prejudice ...." "[W]hat

  counts as the Rule 403 'probative value' of an item of evidence, as distinct from its Rule 401

 'relevance,' may be calculated by comparing evidentiary alternatives." Old Chiefv. United States,

  519 U.S. 172,184(1997). "Although the availability ofother evidence... may be a factor, it does

  not compel the exclusion ofevidence under Rule 403." Id.



                                                  36
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 37 of 48 PageID# 326




         "The term 'unfair prejudice,' as to a criminal defendant, speaks to the capacity of some

  concededly relevant evidence to lure the factfinder into declaring guilt on a ground different from

  proof specific to the offense charged." Id. at 180. The fact that evidence is prejudicial is insuffi

  cient. "Most relevant evidence is, by its very nature, prejudicial." United States v. Hanna, 630

  F.3d 505, 511 (7th Cir. 2010)(quotation omitted). It must be '^unfairly prejudicial to require ex

  clusion." Id. (emphasis in original). "[A]court does not abuse its discretion by refusing to exclude

  such evidence ... unless there is a 'genuine risk that the emotions of the jury will be excited to

  irrational behavior, and that this risk is disproportionate to the probative value of the offered evi

  dence.'" United States v. Forrest, 429 F.3d 73, 79-80 (4th Cir. 2005)(quoting United States v.

  Ham,998 F.2d 1247,1252(4th Cir. 1993)).

         Federal Rule ofEvidence 401 provides that evidence is relevant if:"(a)it has any tendency

  to make a fact more or less probable than it would be without the evidence; and (b)the fact is of

  consequence in determining the action." This evidence is clearly relevant. Defendant McCabe

  has been charged with Honest Services Mail Fraud,in violation of 18 U.S.C. § 1341, and Conspir

  acy to Commit Honest Services Mail Fraud, in violation of 18 U.S.C. § 1349. The campaign

  contributions themselves are the alleged quids in those offenses. Evidence ofthose contributions

  are therefore relevant and probative.

         As for the campaign filings and disclosure reports, an element of Honest Services Mail

  Fraud is "that the defendant knowingly and willfully participated in the scheme or artifice to de

  fraud, with knowledge of its fraudulent nature and with specific intent to defraud." See Sand, et

  al. Modem Federal Jury Instructions, Vol. 2,K 44.01,Instmction 44-3(2019)(stating elements of

  mail fraud); see also United States v. Pitt, 482 F. App'x 787,790(4th Cir. 2012)("[T]he Govern

  ment must prove that the defendants acted with the specific intent to defraud ...."). Intent to



                                                   37
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 38 of 48 PageID# 327




  defraud "means to act knowingly and with specific intent to deceive, for the purposes of causing

  some financial property loss to another." See Sand, et al. Modem Federal Jury Instructions, Vol.

  2,144.01,Instmction at 44-5 (2019). The intent to defraud '"may be inferred from the totality of

  the circumstances and need not be proved by direct evidence.' Fraud includes 'acts taken to con

  ceal, create a false impression, mislead, or otherwise deceive in order to prevent the other [party]

  from acquiring material information.'"Pitt, 482 F. App'x at 790(quoting United States v, Godwin,

  272 F.3d 659,666(4th Cir. 2001); and United States v. Colton,231 F.3d 890,989(4th Cir. 2000)).

  McCabe's alleged efforts to conceal campaign contributions bear on his alleged intent to defraud

  and are clearly relevant to and probative ofthe offenses charged.

         Relevant evidence may be excluded only ifits probative value is outweighed by the danger

  of unfair prejudice. Relevant evidence in a criminal case is generally prejudicial. Hanna, 630

  F.3d at 511. Defendant McCabe's Motion in Limine consists of a single page, and asserts only

 "that inherent prejudice would result from introduction ofsuch evidence...." Defendant McCabe

  has not explained why such evidence is inherently prejudicial, and it is not clear to this Court why

  it would be. Nothing indicates that the introduction of this evidence will create "a genuine risk

  that the emotions of a jury will be excited to irrational behavior ...." United States v. Udeozor,

  515 F.3d 260, 264(4th Cir. 2008).

         The challenged evidence is not excludable under Rule 403. This evidence is relevant to

  and probative of the offenses charged, and its probative value is not outweighed by the danger of

  unfair prejudice. The probative value ofthis evidence is not clearly outweighed by the danger of

  unfair prejudice. The Court tums to whether this evidence must be excluded under Rule 404(b).




                                                  38
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 39 of 48 PageID# 328




         B.      Rule 404


         Under Federal Rule of Criminal Procedure 404(b),"[e]vidence ofa crime, wrong,or other

  act is not admissible to prove a person's character in order to show that on a particular occasion

  the person acted in accordance with the character." However,"[t]his evidence may be admissible

  for another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,

  identity, absence of mistake, or lack of accident."

         "Evidence of uncharged conduct is not 'other crimes' evidence subject to Rule 404 if the

  uncharged conduct 'arose out of the same series of transactions as the charged offense, or if evi

  dence of the uncharged conduct is necessary to complete the story of the crime on trial." United

  States V. Siegel, 536 F.3d 306, 316 (4th Cir. 2008). Evidence of bad acts that "provide context

  relevant to the criminal charges"—res gestae evidence—is admissible without considering the re

  quirements of Rule 404. United States v. Cooper,482 F.3d 658,663(4th Cir. 2007).

         Even where evidence may not be admissible as intrinsic res gestae evidence, it is not nec

  essarily excluded under Rule 404. "Rule 404(b) prohibits evidence of other crimes or bad acts to

  show bad character or propensity to break the /aw." Siegel, 536 F.3d at 316 (emphasis added).

  But evidence of other crimes may be

         admissible for other purposes, which include, but are not limited to, proof of mo
         tive, opportunity, intent, preparation, plan, knowledge,identity, or absence of mis
         take or accident. Rule 404(b)is viewed as an inclusive rule, admitting all evidence
         of other crimes or acts except that which tends to prove only criminal disposition.
         To be admissible under Rule 404(b),evidence must be(1)relevant to an issue other
         than character;(2)necessary; and(3)reliable.

  Id. at 317(quotations omitted).

         To be relevant for purposes of Rule 404(b),"evidence need only to have any tendency to

  make the existence of any fact that is of consequence to the determination of the action more

  probable or less probable than it would be without the evidence." United States v. Aramony, 88

                                                  39
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 40 of 48 PageID# 329




 F.3d 1369, 1377(4th Cir. 1996)(quotations omitted). Such relevant evidence is considered nec

  essary under Rule 404(b)"if it is an essential part ofthe crimes on trial, or where it furnishes part

  ofthe context ofthe crime." Siegel,536 F.3d at 316. And it is reliable "unless it is so preposterous

 that it could not be believed by a rational and properly instructed juror." Id.

         As an initial matter, the evidence to which Defendant McCabe objects is not evidence of

  uncharged conduct. The campaign contributions are part ofthe charges of Honest Services Mail

  Fraud, in violation of 18 U.S.C. § 1341, of Conspiracy to Commit Honest Services Mail Fraud,in

  violation of18 U.S.C.§ 1349,and ofHobbs Act Extortion,in violation of 18 U.S.C.§ 1951. These

  contributions are some ofthe alleged quids. Evidence ofDefendant McCabe cashing these checks,

  and his failure to disclose the contributions in campaign filings and finance disclosure reports is

  evidence of an element ofthe offense of Honest Services Mail Fraud: Defendant McCabe's intent

  to defraud. This evidence is part ofthe charged conduct.

         Even if the evidence were evidence of uncharged conduct, it would be res gestae evidence

  not subject to the limitations of Rule 404(b). The evidence provides context and completes the

  story of the crime on trial. It shows what Defendant McCabe did with those campaign contribu

  tions after he received them.

         Similarly, even if this evidence were evidence of uncharged conduct and not res gestae

  evidence, it would still be admissible imder Rule 404(b). The evidence is, as recognized above,

  relevant. The evidence is necessary, as it goes to an element ofthe offenses, which is undoubtedly

 "an essential part of the crimes on trial...." Siegel, 536 F.3d at 316. There is no showing that

  this evidence is unreliable. The Motion lacks legal support and argument, and Defendant McCabe

  filed no reply briefin support ofthe Motion. Defendant McCabe's Motion in Limine(ECF No. 37)

  is denied.




                                                   40
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 41 of 48 PageID# 330




  VI.    MOTION TO SEVER


         Defendant Boyle's Motion to Sever(ECF No.46)is GRANTED.

         A.      Legal Standard

         Federal Rule of Criminal Procedure 8 permits thejoinder ofoffenses and defendants. Rule

 8 is "designed to promote economy and efficiency and to avoid a multiplicity oftrials,[so long as]

  these objectives can be achieved without substantial prejudice to the right of the defendants of a

  fair trial." Zafiro v. United States, 506 U.S. 534,540(1993)(quotations omitted).

         Under Rule 8(a), offenses may be joined against a single defendant where the offenses

  charged "are of the same or similar character, or are based on the same act or transaction, or are

  connected with or constitute parts ofa common scheme or plan." Fed. R. Grim.P. 8(a);see United

  States V. McLaurin, 764 F.3d 372, 385, 387 (4th Cir. 2014). The Fourth Circuit has interpreted

  this standard "flexibly, requiring that the joined offenses have a 'logical relationship' to one an

  other." United States v. Cardwell, 433 F.3d 378, 385 (4th Cir. 2005)(citation omitted). "Rule

  8(a)'permit[s] very broad joinder' because of the efficiency in trying the defendant on related

  counts in the same trial." Id.(quoting United States v. Mackins,315 F.3d 399,412(4th Cir. 2003)).

         However, "[i]t is firmly established in the case law that the propriety ofjoinder in cases

  where there are multiple defendants must be tested by Rule 8(b) alone and that Rule 8(a)has no

  application." United States v. Jackson,562 F.2d 789,794(D.C. Cir. 1977);see also lA Fed. Prac.

  & Proc. Crim § 144(5th ed.)("Federal Rule of Criminal Procedure 8(a) describes when it is per

  missible to join more than one count in a single indictment or information. The conventional wis

  dom is that this subsection applies only to the prosecution of a single defendant; if more than one

  defendant is involved. Rule 8(b) states the test for joinder."). Accordingly, the similarity of the

  offenses is not relevant here.




                                                  41
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 42 of 48 PageID# 331




            Where, as here, "more than one defendant is named in an indictment, the provisions of

  Rule 8(b)control." United States v. Satterfleld, 548 F.2d 1341,1344(9th Cir. 1977). Under Rule

  8(b), an indictment may jointly charge more than one defendant "if they are alleged to have par

  ticipated in the same act or transaction, or in the same series of acts or transactions, constituting

  an offense. The defendants may be charged in one or more counts together or separately. All

  defendants need not be charged in each coimt." Fed. R. Crim. P. 8(b).

            "Separate acts constituting separate offenses are sufficiently related to be within the same

  series if they arise out of a common plan or scheme." United States v. Haney,914 F.2d 602,606

 (4th Cir. 1990)(quoting United States v. Porter^ 821 F.2d 968,972(4th Cir, 1987)). "There must

  be a series of acts unified by some substantial identity of facts or participants." Porter, 821 F.2d

  at 972.


            Where one defendant is "engaging in a continuing enterprise based on a series of crimes,

  including those involving the other [defendants],joinder [is] proper under Rule 8(b)." Porter,821

  F.2d at 972. "[I]t is not necessary... to show that each defendant participated in every transaction

  in the series." United States v. Santoni, 585 F.2d 667,673 (4th Cir. 1978).

            But "[w]here the only nexus between two defendants joined for trial is their participation

  in similar offenses, on different dates, with a [single] common ... defendant, the 'same transac

  tion' or 'series of transactions' test of Rule 8(b) is not satisfied and joinder is impermissible."

  United States v. Whitehead,539 F.2d 1023,1026(4th Cir. 1976);see also United States v. Kaplan,

  588 F.2d 71, 74(4th Cir. 1978)("If the indictment consists of several counts, the defendants are

  properly joined under this Rule only if all arise out ofthe same act or transactions or series of acts

  or transactions, and this is true even though all counts may include a common defendant.").




                                                    42
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 43 of 48 PageID# 332




        "The joinder of defendants and offenses totally unconnected is prohibited by Rule 8(b).

 This is not a matter of discretion ...     United States v. Chinchic, 655 F.2d 547, 550 (4th Cir.

 1981)(quoting Ingram v. United States, 272 F.2d 567,569(4th Cir. 1959)).

        B.      Analysis

        Defendants have been joined improperly in this Indictment. Counts 2,5,6, 7,and 9 allege

 that Defendant Boyle offered benefits to Defendant McCabe and that, in exchange, Defendant

 McCabe performed or agreed to perform official acts for the benefit of CCS's medical services

 contract, or that the two conspired to do so. Indictment, ECF No. 1. Counts 1, 3,4, and 8 allege

 that Conspirator #1 offered benefits to Defendant McCabe and that, in exchange. Defendant

 McCabe performed or agreed to perform official acts for the benefit ofCompany A's food services

 contract, or that the two conspired to do so. Id.

        These transactions are separate, occurred at largely different times, are factually distinct—

 apart from Defendant McCabe's involvement—and there is no allegation that they are part of a

 series or a continuing enterprise, or that all participants had a common goal. Nothing indicates

 that Defendant Boyle was aware ofthe bribery relationship between Defendant McCabe and Con

 spirator #1. The Fourth Circuit has held clearly thatjoinder is improper under these circumstances.

 Chinchic, 655 F.2d at 551 (finding misjoinder where two burglaries were separate and unrelated

 transactions but had several common defendants).

        The Government asserts that Chinchic is inapplicable because this case differs in an im

 portant respect: the Government has charged McCabe with "Hobbs Act extortion based on conduct

 relating to both schemes"(Count 10). Gov't. Resp. in 0pp.at 53,ECF No. 49.^ The Government



 ^ The Government also argues that this case differs from Chinchic because "the offenses... were
 long-term schemes involving the same modalities—^years of illicit payments, official acts, and
 subterfuge. Thus, the similarities between the food-services scheme and the medical services
                                                 43
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 44 of 48 PageID# 333




  argues that, as such,this Court should rely instead on ^Welch, Whitfield, and Stilld" {id.), the three

  authorities addressed below. The Government mischaracterizes the holdings ofthese cases.

         In United States v. Welch, there were four defendants:(1) Welch,(2) Cashell,(3) Satter-

  white, and (4) Cochran. 656 F. 2d 1039 (5th Cir. 1981). Coimt III charged Welch, Satterwhite,

  and Cochran with a conspiracy to obstruct the enforcement of the criminal laws of the State of

  Texas with the intent to facilitate an illegal gambling business in violation of 18 U.S.C. § 1511.

  Id. at 1047. This count was based on a gambling operation run by a man named Raymond Cantrell

  at Foster Farms. Id. at 1044. Count IV charged Welch and Cashell with a conspiracy to obstruct

  the enforcement of the criminal laws of the State of Texas with the intent to facilitate an illegal

  gambling business in violation of 18 U.S.C. § 1511. Id. diX 1045. This count was based on an

  entirely separate gambling operation being run at the local fairground. Id.

         Count V charged all four defendants with conducting and participating in the conduct and

  affairs of an enterprise through a pattern of racketeering activity, in violation of 18 U.S.C.

  § 1962(c). Id. Count III served as one of the predicate acts underlying the substantive RICO

  charge against Welch, Satterwhite, and Cochran. Id. at 1048. Count IV served as one of the

  predicate acts underlying the substantive RICO charge against Welch and Cashell. Id. The de

  fendants challenged the joinder of Counts III and IV. Id. at 1048-49.

         The Court of Appeals for the Fifth Circuit ruled that joinder was appropriate under Rule

  8(b). The Fifth Circuit did not, as the Government contends, rule that joinder was appropriate

  merely because an overarching charge was based on the conduct alleged in Counts III and IV. The




  scheme here are more pronounced than the similarities between the two burglaries in Chinchic.''
  Id. The applicable standard here is Rule 8(b), which requires the defendants to have been engaged
  in the same series of acts or transactions. The similarity of offenses is only relevant under Rule
  8(a). This argument is rejected.
                                                   44
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 45 of 48 PageID# 334




  Fifth Circuit's holding was much narrower: "When otherwise separate offenses are charged as

  predicate act ofa substantive RICO count,...[the] substantive RICO count can provide an overall

  connection that will allow the joinder of seemingly unrelated acts." Id. at 1051.

         The Fifth Circuit reasoned that "[ijncluding both [separate and distinct gambling schemes]

  as predicate acts under the substantive RICO count served as an allegation that the purpose of

  both conspiracies was to conduct the affairs ofthe Sheriffs Office through a pattern ofracketeer

  ing activity'' 656 F.2d at 1050-51 (emphasis added). In other words,"RICO permits the inference

  ofa common objective from the commission of diverse crimes by apparently unrelated individuals

 .... [T]he enterprise supplies a unifying link between all the predicate acts charged, since all the

  predicate acts must be committed in the conduct of the affairs of the enterprise." Id. at 1051-52

 (citation omitted). The shared goal offurthering the enterprise made the two otherwise unrelated

  gambling operations part ofthe same series of acts or transactions. Id.

         The same is true of United States v. Whitfield, 590 F.3d 325, 355 (5th Cir. 2009)("Whit-

  field and Teel were charged for their participation in two separate bribery schemes linked only by

  Minor's involvement in both. However, as was the case in Welch ...,the bribery and wire fraud

  charges involving Whitfield and Teel constituted the predicate acts underlying the substantive

  RICO count brought against Minor. Therefore, we conclude that appellants were properly

 joined.").

         The overarching charge in United States v. Stillo was also a RICO charge. 57 F.3d 553

 (7th Cir. 1995). The same distinctions in the Welch and Whittfield decisions apply to Stillo as well.

         In this case, there is no common goal alleged in the Indictment, nor an enterprise that per

  mits the Court to infer a common goal. Cf. Welch,656 F.2d at 1052(ruling that"[e]ach conspiracy

  charged by Counts III and IV constituted one ofthe predicate crimes. Thus, each conspiracy was



                                                  45
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 46 of 48 PageID# 335




 aimed atparticipating in the ajfairs ofthe enterprise. The acts directed at conducting the affairs

 [ofthe enterprise] were related to each other and were part ofa series ofacts or transactions.'''

 (emphasis added)). Nothing connects the McCabe-Conspirator #1 scheme to the McCabe-Boyle

 scheme, other than Defendant McCabe himself.

         As the Stillo Court observed:"The government cannot bootstrap multiple defendants with

 similar but unconnected offenses into a single indictment by combining Rule 8(a)and 8(b)and the

 existence of overlapping defendants."^ 57 F.3d at 557. That is precisely what the Government

 has done here. It properly joined Defendant McCabe and Defendant Boyle in Counts 2, 5, 6, 7,

 and 9 under Rule 8(b). It then improperly attempts to bootstrap Counts 1, 3,4, and 8 to the same

 Indictment under Rule 8(a) based on the similarity of the offenses, and attempts to conceal this

 bootstrapping by arguing that Count 10 is based on a continuing course ofconduct that is covered

 by all nine other counts. This is insufficient to render the two separate transactions part ofa series.

 Count 10 does not imply that Boyle and Conspirator #1 shared any common goal or purpose.

        "This is not an instance where one criminal activity naturally flows from separate criminal

 conduct. Nor is this an instance where all the criminal activities logically fall under the umbrella

 of one big conspiracy." United States v. Sarkisian, 197 F.3d 966, 976 (9th Cir. 1999)(citations

 omitted). There is no "substantial overlap" in the evidence presented for the counts involving the

  McCabe-Conspirator #1 scheme and the counts involving the McCabe-Boyle scheme. But for

 Count 10, there would be absolutely no reason to try these two conspiracies together. Charging




 ^ See also Cupo v. United States, 359 F.2d 990,993(D.C. Cir. 1966)("When similar but unrelated
 offenses are jointly charged to a single defendant, some prejudice almost necessarily results, and
 the same is true when several defendants are jointly charged with a single offense or related of
 fenses. Rule 8(a) permits the first sort of prejudice and Rule 8(b)the second. But the rules do not
 permit cumulation ofprejudice by charging several defendants with similar hut unrelated of
 fenses."(emphasis added)).
                                                  46
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 47 of 48 PageID# 336




  Defendant McCabe with a continuous course ofconduct does not transform these separate schemes

  into a common one. It would be inappropriate to subvert the limitations ofRule 8 in such a manner.

  Accordingly, the counts must be severed.

         The parties are ORDERED to confer and to file a joint status report no later than seven

  days from the date of this Order advising the Court how these counts should be severed. That is,

 the parties should advise the Court whether Defendant McCabe and Defendant Boyle ought to be

  tried together on Counts 2, 5, 6, 7, and 9, and Defendant McCabe tried alone on Count 1, 3,4, 8,

  10 and 11, or whether Defendant McCabe and Defendant Boyle should be tried separately on all

  counts. The parties should also advise the Court which Defendant(s) and which Counts will be

  tried on the May 27,2020 trial date.

  VII.   CONCLUSION


         For the foregoing reasons. Defendant McCabe's and Defendant Boyle's Motions to Dis

  miss the Indictment for Failure to Allege a Quid Pro Quo(ECF Nos. 34, 44) are DENIED; De

  fendant McCabe's Motion to Dismiss Count 11 for Failure to State the Offense(ECF No. 39)is

  DENIED; Defendant Boyle's Motion to Dismiss Count 11 for Failure to State the Offense and to

  Strike References to Campaign Contributions from the Indictment(ECF No.42)is GRANTED

  in part and DENIED in part (Count 11 is DISMISSED as to Defendant Boyle); Defendant

  McCabe's Motion to Strike References to Campaign Contributions from the Indictment (ECF

  No. 38)is DENIED; Defendant McCabe's Motion(ECF No. 35)and Defendant Boyle's Request

  for a Bill ofParticulars are DENIED;Defendant McCabe's Motion in Limine to Exclude Evidence

  at Trial (ECF No. 37) is DENIED; and Defendant Boyle's Motion to Sever (ECF No.46) is

  GRANTED.




                                                 47
Case 2:19-cr-00171-AWA-DEM Document 54 Filed 03/19/20 Page 48 of 48 PageID# 337



        The parties are ORDERED to confer and to file a joint status report no later than seven

 days from the date ofthis Order advising the Court how these counts should be severed and defin

 ing the scope of the trial calendared to begin on May 27, 2020.

        The Clerk is REQUESTED to forward a copy of this Order to defense counsel and the

 Assistant United States Attorney.

        IT IS SO ORDERED.




                                                            Arenda b^-WftghfAllen
                                                           United States District Judge
 March|.2020
 Norfolk, Virginia




                                                48
